Citation Nr: 1045415	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for hypertension, to include as secondary to service-
connected disability.

2.  Entitlement to an increased disability rating for type II 
diabetes mellitus with polyradiculopathy of the lumbar spine, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION
 
The Veteran served on active duty from November 1967 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2006 (hypertension) and June 2007 (diabetes 
mellitus) decisions of the Huntington, West Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The RO reopened the Veteran's claim for service connection for 
hypertension and decided it on the merits.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that a July 2008 statement of the case also 
included the issues of entitlement to higher ratings for 
peripheral neuropathy of the left and right lower extremities.  
On an August 2008 VA Form 9, the Veteran indicated that he only 
wanted to continue his appeal regarding the evaluation of type II 
diabetes with polyradiculopathy of the lumbar spine.  The 
Veteran's representative did provide argument about the 
peripheral neuropathy claims in an October 2008 VA Form 646; 
however, this document would not be timely as a substantive 
appeal.  Thus, the Veteran failed to perfect an appeal as to the 
issues of entitlement to higher ratings for peripheral neuropathy 
of the left and right lower extremities and these issues are not 
before the Board.  See 38 C.F.R. § 20.200, 20.302 (2010).

The issue of entitlement to plantar fasciitis secondary to 
service-connected disabilities has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Specifically, in October 
2007, the Veteran submitted an October 4, 2007 VA 
outpatient treatment record and highlighted the assessment 
of "Plantar fasciitis possibly secondary to lumbar 
radiculopathy and neuropathy."  As this issue has not 
been adjudicated by the AOJ, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased disability rating for 
type II diabetes mellitus with polyradiculopathy of the lumbar 
spine is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  The March 2005 rating decision that denied service connection 
for hypertension was not appealed and is final.

2.  Some of the evidence received since that March 2005 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for hypertension.

3.  Competent medical evidence indicates that the Veteran's 
hypertension is aggravated by his service-connected posttraumatic 
stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

2.  The criteria for establishing service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claim to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, was previously denied by 
rating decision in March 2005.  The claim was denied because 
there was no evidence to show that hypertension was related to 
the Veteran's diabetes mellitus or service.

The Veteran did not disagree with the March 2005 rating decision 
within one year after that decision.  In August 2005, the Veteran 
filed a claim for service connection for hypertension secondary 
to PTSD.  In this claim, he did not reference or indicate any 
disagreement with the March 2005 rating decision.  Instead, he 
stated that he had high blood pressure and felt that this was 
caused by PTSD.  As the Veteran's statements cannot be construed 
to express disagreement with the March 2005 rating decision or a 
desire for appellate review, the August 2005 claim cannot be 
considered a notice of disagreement.  See 38 C.F.R. § 20.201 
(2010).  Moreover, the evidence received in the year after the 
March 2005 rating decision simply reflected that the Veteran had 
hypertension that was controlled by medication, a fact that was 
previously established.  As such, this evidence did not 
constitute new and material evidence filed in connection with the 
claim that was denied in March 2005.  See 38 C.F.R. § 3.156(b).   

The evidence received subsequent to the March 2005 rating 
decision includes the report of a July 2006 VA examination.  The 
VA examiner opined that the Veteran's hypertension was aggravated 
by PTSD.  While service connection was not in effect for PTSD at 
the time of the examination, service connection was granted for 
PTSD later in July 2007, effective August 26, 2005.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for hypertension is reopened.

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts that his hypertension is aggravated by his 
service-connected PTSD.  He was afforded a VA examination in July 
2006.  The examiner diagnosed hypertension and opined that this 
was secondary to PTSD.  Specifically, the examiner opined that 
hypertension was most likely aggravated by PTSD.  

According to the examiner, research has shown that extreme 
emotional conflicts, as with PTSD, affects adrenal response and 
causes increased blood pressure responses that over time may 
remain elevated.  This is called a conditioning response.  The 
examiner explained that over time the conditioning response to 
elevated levels of flight/fright response to loud noise or 
situations causing one to be started results in adrenalin showing 
a constant elevation.  This is increased by any kind of abrupt 
noise, or situation involving crowds, traffic, etc.  The examiner 
explained that research also shows that "emotional stress" 
which sets off adrenalin affects the blood pressure response over 
time and is associated with cardiac problems.  According to the 
examiner, the Veteran showed an increase in blood pressure while 
on medication when housekeeping knocked loudly on the door during 
the examination.  The Veteran also had noted complexion erythema 
and "jumped" when housekeeping knocked on the door.  The 
examiner explained that the Veteran has an increased blood 
pressure response with any emotional stress, such as by 
nightmares, panic attacks, and social situations.  For these 
reasons, the examiner opined that the Veteran's blood pressure 
condition was more than likely aggravated by the Veteran 
remembering his days in Vietnam and what trauma he continued to 
remember. 

The Veteran was afforded another VA examination in July 2007.  
The examiner opined that PTSD may elevate the episodic blood 
pressure but was not causing hypertension.  While this opinion is 
against a finding that the Veteran has hypertension as a result 
of PTSD, it is not in conflict with the July 2006 opinion that 
hypertension is aggravated by PTSD.  Also in July 2007, a VA 
physician who performed an initial evaluation for PTSD opined 
that the Veteran's anxiety and his stressors may contribute to 
his high blood pressure and there is a 50/50 probability that the 
problems with PTSD contribute to the Veteran's problems with high 
blood pressure.  

The Veteran has also submitted articles from the internet which 
indicate that PTSD can elevate blood pressure.  

In summary, the evidence indicates that while the Veteran's 
hypertension is not caused by his PTSD, his PTSD has permanently 
aggravated his hypertension.
 
Given the above, and with reasonable doubt resolved in favor of 
the Veteran, the Board finds that entitlement to service 
connection for hypertension is warranted as such has been 
aggravated by service-connected PTSD.  




ORDER

New and material evidence having been received the claim of 
entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension (as secondary 
to service-connected PTSD) is granted.  


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for a higher rating for type II diabetes mellitus 
with polyradiculopathy of the lumbar spine.

The Veteran's polyradiculopathy is currently rated as part of his 
diabetes mellitus as it is considered a noncompensable 
complication of diabetes mellitus.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010).  The Veteran's 
representative argues that a separate, compensable rating should 
be awarded for the polyradiculopathy.  It is important to note 
that the Veteran is service-connected for peripheral neuropathy 
of the left and right lower extremities, each evaluated as 20 
percent disabling.  In December 2006, a VA examiner noted that 
the Veteran's diabetic polyradiculopathy, which presented as pain 
in the lower back with radiation to the hips and thighs, was a 
separate pathology from the peripheral neuropathy of the lower 
extremities.  Symptomatology considered in evaluating the 
peripheral neuropathy of the lower extremities cannot be 
considered when evaluating the Veteran's polyradiculopathy.  38 
C.F.R. § 4.14 (2010) (the evaluation of the same manifestation or 
disability under different diagnoses is to be avoided).  

The last time the Veteran's polyradiculopathy was evaluated, in 
December 2006, the Veteran had a full range of motion in all 
planes of the thoracolumbar spine and no objective evidence of 
muscle spasm in the area.  In the Veteran's August 2008 
substantive appeal, he reported pain, discomfort, stiffness and 
spasm.  The Veteran had previously reported having spasms as 
well; however, the only time the Veteran addressed the location 
of the muscle spasms he noted that the spasms were in his legs.  
In August 2008, the Veteran also reported that he cannot bend to 
touch his knees or bend side-to-side.  The Veteran's statements 
suggest that his polyradiculopathy may have worsened since his 
last VA examination.  In addition, his last examination for 
diabetes was in December 2006   

As the current severity and extent of his polyradiculopathy and 
diabetes are unclear, the Board finds that a new VA examination 
is necessary in order to fully and fairly evaluate his claim for 
a higher rating.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

In October 2008, the West Virginia Department of Education and 
the Arts Disability Determination Section requested records from 
VA indicating that the Veteran had applied for disability 
benefits from the Social Security Administration (SSA) for, among 
other things, diabetes and back problems.  The documents 
pertaining to the Veteran's application have not been associated 
with the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002).  The claim therefore, must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Beckley, West 
Virginia dating since July 2008.

2.  Request all documents pertaining to any 
application by the Veteran for SSA disability 
benefits.

3.  After the development requested above has 
been completed to the extent possible, 
schedule the Veteran for a VA neurological 
examination to determine the extent of his 
polyradiculopathy.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be performed and 
the results reported.

The examiner should comment on the effects of 
the Veteran's polyradiculopathy, to 
specifically include whether such results in 
any limitation of motion of the thoracolumbar 
spine (and to what degree), and whether there 
is muscle spasm, guarding, or localized 
tenderness.  The examiner should also comment 
on any functional impairment due to pain, and 
the pathology associated with pain should be 
described.  

A rationale for all opinions expressed should 
be provided.

4.  Schedule the Veteran for a VA diabetes 
examination to determine the current extent 
of his diabetes mellitus.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should be 
performed and the results reported.  The 
symptomatology associated with his diabetes 
should be reported, to include whether the 
Veteran's diabetes requires the regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) to 
control the disorder.

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


